           Case 1:21-cv-03050-WMR Document 1 Filed 07/29/21 Page 1 of 8




                  THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

CHRISTIAN FORREST,

       PLAINTIFF,
                                                  CIVIL ACTION NO.
v.

P&S TRANSPORTATION, LLC;
and MICHAEL BRIGGS,

       DEFENDANTS.

__________________________________________________________________

                      NOTICE OF REMOVAL
__________________________________________________________________
     COME NOW, Defendants P&S Transportation, LLC and Michael Briggs

(“Defendants”) and hereby file this Notice of Removal pursuant to 28 U.S.C. §§

1332, 1441, and 1446. In support of this Notice, Defendants state as follows:

            PROCEDURAL BACKGROUND AND PREREQUISITES

      1.       Plaintiff commenced a civil action against Defendants on or about June

17, 2021, in the State Court of Gwinnett County, State of Georgia, Civil Action File

No. 21-C-04458-S2 (the “State Court Action”).

      2.       This Notice of Removal is timely under 28 U.S.C. § 1446(b) because

the Defendant P&S Transportation, LLC was served with a copy of the Summons

and Complaint in the State Court Action on July 2, 2021, and Defendant Michael
                                           1
           Case 1:21-cv-03050-WMR Document 1 Filed 07/29/21 Page 2 of 8




Briggs was served in the State Court Action on July 20, 2021.

      3.       Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit A are

copies of all process and pleadings served upon Defendants to date in the State Court

Action (See Ex. A).

      4.       A removal notice and a copy of the instant Notice of Removal shall be

filed with the Clerk of the State Court of Gwinnett County, State of Georgia, and

shall be served on Plaintiff. A true and correct copy of the removal notice that the

undersigned will file with the Clerk of the State Court for Gwinnett County, State of

Georgia is attached hereto as Exhibit B.

      5.       Removal to this Court is proper pursuant to 28 U.S.C. §§ 1441 and 1446

because the State Court Action is currently pending in this Judicial District.

                                Diversity Jurisdiction

      6.       Removal of this action is proper under 28 U.S.C. § 1332 because the

citizenships of the parties are fully diverse and the amount in controversy for

Plaintiff’s claim is more than $75,000.00 exclusive of interest and costs.

                          Complete Diversity of Citizenship

      7.       Both at the time the Complaint was filed and at the time of filing this

Notice of Removal, Plaintiff Christian Forrest is and has remained a citizen of the

State of Georgia.

                                           2
           Case 1:21-cv-03050-WMR Document 1 Filed 07/29/21 Page 3 of 8




      8.       Defendant Michael Briggs is and has remained a citizen of the State of

South Carolina (Compl. ¶ 29).

      9.       Defendant P&S Transportation, LLC is a limited liability company

organized under the laws of the State of Delaware with its principal place of business

at 1810 Avenue C, Birmingham, Alabama. The sole member of P&S Transportation,

LLC is P&S Acquisition, LLC. The sole member of P&S Acquisition, LLC is P&S

HoldCo, LLC. The sole member of P&S HoldCo, LLC is PS FinCo 2, LLC. The

sole member of PS FinCo 2, LLC is PS FinCo 1, LLC whose sole member is PS

Parent, LLC. The members of PS Parent, LLC are Goodwin Enterprises, Inc. and

OEP Capital Advisors, L.P. Goodwin Enterprises, Inc. is a corporation organized

under the laws of the State of Alabama with its principal place of business at 1810

Avenue C, Birmingham, Alabama. OEP Capital Advisors, L.P. is a Delaware limited

partnership whose partners are residents of the following country and states:

Germany, Connecticut, New York, Illinois, and Massachusetts.

      10.      Accordingly, there exists complete diversity of citizenship between

Plaintiff and Defendants.

                               Amount in Controversy

      11.      Plaintiff’s pre-suit demand alleges special damages for medical

expenses paid for his injuries to both his arms, both his legs and his neck, as well as

                                           3
        Case 1:21-cv-03050-WMR Document 1 Filed 07/29/21 Page 4 of 8




non-economic damages for pain and suffering and loss of enjoyment of life.

      12.    Plaintiff submitted a pre-suit demand letter that included allegations of

special damages of $93,056.06. Plaintiff also seeks non-economic general damages

and costs in an unspecified amount (Compl. ¶¶ 77, 81, Prayer for Relief). The

following table itemizing Plaintiff’s alleged special damages was included in

Plaintiff’s pre-suit demand letter:




      13.    In circumstances such as presented in the instant case, “a removing

defendant is not required to prove the amount in controversy beyond all doubt or to

banish all uncertainty about it.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744,

754 (11th Cir. 2010). Plaintiff has claimed compensatory damages, including non-

economic damages and special damages in the form of present and future medical

expenses.

                                          4
        Case 1:21-cv-03050-WMR Document 1 Filed 07/29/21 Page 5 of 8




      14.    Unspecified claims for general damages may be used to satisfy the

amount in controversy requirement for removal. See Buescher v. Falcon Mezzanine

Partners, LP, No. 7:07-CV-89 (HL), 2008 U.S. Dist. LEXIS 41809, at *10 (M.D.

Ga. 2008) (confirming that it is “undoubtedly true” that the Eleventh Circuit permits

litigants to use general damages to satisfy the amount in controversy requirement);

Turner v. Wal-Mart Stores, Inc., No. 7:11-CV-181 (HL), 2012 U.S. Dist. LEXIS

2428, *3 (M.D. Ga. 2012) (finding alleged special damages totaling $58,652.94 and

unspecified general damages were sufficient for amount in controversy

requirement). When accompanied by evidence, the Court is permitted to use

“reasonable deductions, reasonable inferences, or other reasonable extrapolations”

in assessing amount in controversy. Pretka, 608 F.3d at 754.

      15.    Accordingly, based on Plaintiff’s allegations and the evidence of

special damages incurred to date presented by Plaintiff in his demand, the amount in

controversy in this case exceeds $75,000.00.

      WHEREFORE, for the foregoing reasons, this Court has original jurisdiction

of this matter pursuant to 28 U.S.C. § 1332, and removal of the action to this Court

is proper pursuant to 28 U.S.C. § 1441. Defendants respectfully request that this

action proceed before this Court.




                                         5
 Case 1:21-cv-03050-WMR Document 1 Filed 07/29/21 Page 6 of 8




Respectfully submitted this 29th day of July, 2021.

                                      O’DANIEL McDONALD, LLC

                                      /s/Clay S. O’Daniel
                                      Clay S. O'Daniel
                                      Georgia Bar No. 843070
                                      William S. Weston
                                      Georgia Bar No. 929666
                                      9040 Roswell Road, Suite 500
                                      Atlanta, GA 30350
                                      (404) 419-6300
                                      (404) 419-6301 fax
                                      codaniel@odmclaw.com
                                      wweston@odmclaw.com

                                      Attorneys for Defendants




                                  6
        Case 1:21-cv-03050-WMR Document 1 Filed 07/29/21 Page 7 of 8




                         RULE 7.1(D) CERTIFICATE

      The undersigned counsel certifies that this document has been prepared with

one of the fonts and point selections approved by the Court in Local Rule 5.1(B).

      This 29th day of June, 2021.

                                             /s/Clay S. O’Daniel
                                             Clay S. O'Daniel




                                         7
        Case 1:21-cv-03050-WMR Document 1 Filed 07/29/21 Page 8 of 8




                         CERTIFICATE OF SERVICE

      This certifies that I have this day served the Plaintiff’s counsel of record with
a copy of the within and foregoing NOTICE OF REMOVAL using the CM/ECF
system which will automatically send e-mail notification of such filing to the
following attorneys of record:
                                   R. Sean McEvoy
                               Witherite Law Group, LLC
                             600 West Peachtree Street, NW
                                        Suite 740
                                  Atlanta, GA 30308

      This 29th day of July, 2021.

                                              /s/Clay S. O’Daniel
                                              Clay S. O'Daniel
